Title: From Benjamin Franklin to Richard and Sarah Bache, 19 January 1782
From: Franklin, Benjamin
To: Bache, Richard,Bache, Sarah Franklin


Dear Son & Daughter
Passy Jany. 19 1782
This will be deliver’d you by Mr John Vaughan, son of a worthy friend of mine & a very amiable good young man. He has been some years in France & Spain Studying the two languages & acquiring commercial knowledge. His Establishmt. in America has ever been the Intention of his parents as well as his desire for which reason he left England soon after my arrival here & has remained on the Continent as I before mentioned. I recommend him in the most particular manner to Yr civilities and kind attention & request for him yr Counsel & protection, which may be useful to him as a Stranger. We are all well & I am as ever Yr. affe. Father
(signed) Franklin
Mr & Mrs Bache(Copy)
